Citation Nr: 1003160	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-02 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for a low back disorder as a residual 
of an injury.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran had active military service from July to December 
1977 and from November 1979 to November 1983.  His first 
period of service from July to December 1977 included active 
duty for training (ACDUTRA) with the Mississippi Army 
National Guard.  See 38 U.S.C.A. § 101(24) (West 2002); 
38 C.F.R. § 3.6(a) (2009).

This appeal to the Board of Veterans' Appeals (Board) arose 
from November 2004 and August 2005 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, in pertinent part, determined 
the Veteran had not submitted new and material evidence and, 
therefore, declined to reopen his previously denied, 
unappealed claim for service connection for a low back 
disorder.

In his January 2006 substantive appeal (on VA Form 9), the 
Veteran requested a hearing at the RO office before a 
Veterans Law Judge of the Board, also commonly referred to as 
a Travel Board hearing.  In a subsequent June 2006 letter, 
however, the Veteran withdrew that hearing request.  38 
C.F.R. § 20.704(e) (2009).  Instead, he testified at hearing 
before RO personnel.

In February 2008 the Board remanded the claim to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  This additional 
development included obtaining the Veteran's service 
treatment records (STRs) from his period of ACDUTRA, 
his Social Security Administration (SSA) records, and his 
worker's compensation records.  The AMC obtained his SSA 
records and made attempts to obtain his ACDUTRA and worker's 
compensation records, but to no avail.  The AMC 
then considered the additional evidence, but continued to 
deny his claim in a supplemental statement of the case (SSOC) 
issued in September 2009.




FINDINGS OF FACT

1.  In a July 1984 rating decision, the RO denied the 
Veteran's claim for service connection for a low back 
disorder as an alleged residual of an injury.  The RO sent 
him a letter in August 1984 notifying him of that decision 
and apprising him of his procedural and appellate rights, and 
he did not appeal.

2.  The additional evidence since received is duplicative or 
cumulative of evidence already considered, does not relate to 
an unestablished fact necessary to substantiate this claim, 
and does not raise a reasonable possibility of substantiating 
this claim.


CONCLUSIONS OF LAW

1.  The RO's July 1984 decision denying service connection 
for a low back disorder as an alleged residual of an injury 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

2.  New and material evidence has not been received since 
that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.



The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, this VCAA notice should be provided prior to an 
initial unfavorable decision on a claim by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 129 S.Ct.1696 (2009).  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in September 
2004, May 2005, June 2005, and March 2008.  The letters 
informed him of the evidence required to substantiate his 
claim and of his and VA's respective responsibilities in 
obtaining supporting evidence.  

As well, the September 2004 and March 2008 VCAA notice 
letters informed the Veteran of what constituted 
new and material evidence to reopen this previously denied, 
unappealed, claim for service connection for a low back 
disorder.  This letter complied with Kent v. Nicholson, 20 
Vet. App. 1 (2006), since it apprised him of the specific 
reasons the claim was previously denied, in addition to 
explaining the type of evidence and information needed to 
establish his underlying entitlement to service connection 
(in the event the claim was reopened).  See, too, VA Gen. 
Couns. Mem., para. 2, 3 (June 14, 2006).

It equally deserves mentioning that a March 2006 letter also 
informed the Veteran of the downstream disability rating and 
effective date elements of his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

And since providing that additional VCAA notice in March 2006 
and March 2008, the AMC has readjudicated the claim in the 
September 2009 SSOC - including considering any additional 
evidence received in response to that additional notice and 
since the initial rating decision at issue, SOC, and any 
prior SSOC.  


This is important to point out because if there was no VCAA 
notice provided prior to the initial adjudication of the 
claim, or for whatever reason the notice provided was 
inadequate or incomplete, this timing error may be 
effectively "cured" by providing any necessary notice and 
then going back and readjudicating the claim, including in a 
SOC or SSOC, such that the intended purpose of the notice is 
not frustrated and the Veteran is given ample opportunity to 
participate effectively in the adjudication of his claim.  In 
other words, this timing error in the provision of the 
notice, since it did not precede the initial adjudication of 
the claim, has been rectified because the claim has been 
reconsidered since providing all necessary VCAA notice.  So 
this timing error is ultimately inconsequential and, 
therefore, at most nonprejudicial, i.e., harmless error.  See 
again Mayfield IV and Prickett, supra.  See, too, 38 C.F.R. 
§ 20.1102.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO and AMC obtained his STRs, service personnel 
records, private medical records, SSA records, transcript of 
his hearing testimony before a local Decision Review Officer 
(DRO), and lay statements in support of the claim.

The Board realizes an etiological opinion has not been 
obtained.  According to McLendon v. Nicholson, 20 Vet. App. 
79 (2006), in disability compensation (service connection) 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

But there is an exception to this general rule when, as here, 
there is a petition to reopen a previously denied, unappealed 
claim.  According to 38 C.F.R. § 3.159(c)(4)(iii), there is 
no obligation to provide an examination for a medical nexus 
opinion unless and until there is new and material evidence 
to reopen the previously denied, unappealed claim.  And, 
here, there is no such new and material evidence concerning 
the claim for a low back disorder, so no resultant 
requirement to schedule an examination for a medical nexus 
opinion.

The Board is also satisfied as to substantial compliance with 
its February 2008 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268 (1998).  This included obtaining the Veteran's SSA 
records and making attempts to obtain his ACDUTRA and 
worker's compensation records.  The AMC determined he was not 
treated during his ACDUTRA service period, and therefore STRs 
from this period of service do not exist.  Additionally, the 
AMC was unable to obtain his worker's compensation records.  
The AMC then considered the additional medical evidence, 
including the SSA records that were obtained, and continued 
to deny the claim in a SSOC issued in September 2009.

Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for a Low Back Disability

The RO denied the Veteran's petition to reopen his claim for 
service connection for a low back disability in the November 
2004 and August 2005 rating decisions at issue - determining 
he had not submitted new and material evidence to warrant 
reopening this claim.  The Board also must make this 
threshold preliminary determination as to whether new and 
material evidence has been submitted, before proceeding 
further, because it affects the Board's jurisdiction to reach 
the underling claim for service connection and adjudicate it 
on the merits on a de novo basis.  See Barnett v. Brown, 83 
F.3d 1380 (1383-4 (Fed. Cir. 1996).  See also Bulter v. 
Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that 
new and material evidence has not been submitted, then its 
analysis must end, as further analysis is neither required 
nor permitted.  See Barnett, 83 F.3d at 1383-4.  
See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The RO initially considered - and denied, this claim in July 
1984.  As cause for denying this claim, the RO pointed out 
there was (at least at that time) no evidence establishing 
the Veteran was treated for a low back disability during his 
first period of service in 1977, including as a residual of 
an injury.  Additionally, although the evidence - including 
concerning his subsequent service from 1979 to 1983, 
indicated he had a history of back-related complaints (e.g., 
pain, muscle spasm, etc.) dating back to that purported 
injury during his first period of service, the evidence then 
of record did not show that his secondary period of service 
had aggravated this pre-existing injury, meaning made any 
consequent disability chronically worse.  The RO sent him a 
letter later in August 1984 notifying him of that decision 
and apprising him of his procedural and appellate rights, and 
he did not appeal.  So that decision is final and binding on 
him based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.

If, however, new and material evidence is presented or 
secured with respect to a claim, as here, that has been 
denied, and not appealed, VA must reopen the claim and review 
its former disposition.  38 U.S.C.A. § 5108.

The Veteran filed his petition to reopen this claim in August 
2004.  For petitions to reopen, as here, filed on or after 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence already of record at the time of 
the last prior final denial of the claim sought to be opened.  
It must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is 
evidence that has been added to the record since that final 
and binding July 1984 rating decision.  See Evans v. Brown, 
9 Vet. App. 273 (1996) (indicating the evidence to be 
considered in making this new and material determination is 
that added to the record since the last final denial 
on any basis).

The additional evidence received since that July 1984 denial 
consists of:  private medical records, the transcript of the 
hearing before the local DRO, lay statements, and SSA 
records.

All of this additional evidence is new in the sense that it 
has not been submitted to VA before and, thus, never 
considered.  However, none of this additional evidence is 
also material, such as by suggesting the Veteran's current 
low back disability is etiologically linked to his military 
service, including a residual of the injury he purportedly 
sustained during his first period of service from July to 
December 1977.  This additional evidence also does not 
otherwise suggest this current low back disability is in any 
way attributable to is subsequent service from November 1979 
to November 1983 - including to any additional injury or 
trauma he may have sustained during that additional period of 
service, so as to in turn suggest that subsequent period of 
service made his disability worse (i.e., aggravated it).  
See, e.g., Hickson v. West, 11 Vet. App. 374, 378 (1998).  
See, too, Morton v. Principi, 3 Vet. App. 508 (1992) (per 
curiam) (indicating medical records merely describing the 
Veteran's current condition are not material to the issue of 
service connection and are not sufficient to reopen claim for 
service connection based on new and material evidence.).  
Furthermore, as a layman, the Veteran cannot establish this 
causal nexus (link) himself, so his testimony attempting to 
do this is insufficient to reopen his claim.  See Routen v. 
Brown, 10 Vet. App. 183, 186, (1997) and Moray v. Brown, 5 
Vet. App. 211 (1993) (indicating lay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C.A. 
5108).



In all other respects, the Veteran's lay statements merely 
reiterate arguments he made prior to the RO initially 
considering and denying his claim in July 1984.  So his 
additional lay testimony to this same effect is not new 
evidence.  See Bostain v. West, 11 Vet. App. 124 (1998); Reid 
v. Derwinski, 2 Vet. App. 312, 315 (1992).

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for a low back 
disorder.  38 U.S.C.A. § 5108.  Furthermore, inasmuch as the 
Veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit-of-the-doubt doctrine is inapplicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been submitted, the 
petition to reopen the claim for service connection for a low 
back disorder is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


